Fourth Court of Appeals
                                San Antonio, Texas
                                    November 16, 2021

                                    No. 04-21-00257-CV

  Michael SHANNON, Director of Development Services Department, City of San Antonio,
                      Texas; and City of San Antonio, Texas,
                                    Appellants

                                             v.

                      Arlene W. BLAIR and Plaintiff Class Petitioners,
                                      Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-23022
                       Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
       Appellees’ brief was originally due November 8, 2021. On November 15, 2021, appellees
filed a motion requesting an extension of that deadline until December 17, 2021. After
consideration, we GRANT the motion and ORDER appellees to file their brief by December
17, 2021.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court